[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________
                                                                   FILED
                               No. 09-14705               U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                           Non-Argument Calendar
                                                                JULY 20, 2010
                         ________________________
                                                                 JOHN LEY
                                                                  CLERK
                          Agency No. A095-079-642

ZHI KENG CHEN,


                                                                       Petitioner,

                                    versus


U. S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (July 20, 2010)

Before EDMONDSON, BIRCH and ANDERSON, Circuit Judges.

PER CURIAM:

     Zhi Keng Chen, a citizen and native of the People’s Republic of China,
petitions for review of the Board of Immigration Appeals’ (“BIA”) decision

affirming the Immigration Judge’s (“IJ”) order denying his application for asylum

and withholding of removal under the Immigration and Nationality Act (“INA”),

INA §§ 208, 241; 8 U.S.C. §§ 1158, 1231. On appeal, Chen argues that he was

eligible for asylum based on his “other resistance” to China’s family planning

policy and the mental anguish he suffered after his wife’s forced sterilization. He

also contends that he established eligibility for withholding of removal and

protection under the Convention Against Torture (“CAT”).

      We review the BIA’s decision, except to the extent that it expressly adopts

the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Here, the BIA issued its own decision, expressly adopting portions of the IJ’s

decision. Accordingly, our review is limited to the BIA’s decision and those parts

of the IJ’s decision expressly adopted by the BIA. Id.

      The BIA’s factual determinations are reviewed under the “highly

deferential” substantial evidence test, and we “must affirm the BIA’s decision if it

is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (quotation omitted). “Thus, a finding of fact will be

reversed only when the record compels a reversal; the mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir.
                                          2
2006) (quotation omitted).

      To be eligible for asylum, the applicant bears the burden of proving refugee

status by establishing, with specific and credible evidence, (1) past persecution on

account of a protected ground; or (2) a well-founded fear of future persecution on

account of a protected ground. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th

Cir. 2006). However, fear of punishment for leaving China illegally is not a

protected ground. Yu v. U.S. Att’y Gen., 568 F.3d 1328, 1334 n.4 (11th Cir. 2009).

      While the INA does not define persecution, we have held that “persecution

is an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)

(quotations and brackets omitted). Furthermore, the INA provides that:

      [A] person who has been forced to abort a pregnancy or to
      undergo involuntary sterilization, or who has been persecuted
      for failure or refusal to undergo such a procedure or for other
      resistance to a coercive population control program, shall be
      deemed to have been persecuted on account of political opinion,
      and a person who has a well founded fear that he or she will be
      forced to undergo such a procedure or subject to persecution for
      such failure, refusal, or resistance shall be deemed to have a
      well founded fear of persecution on account of political
      opinion.

INA § 101(a)(42)(B), 8 U.S.C. § 1101(a)(42)(B). We recently held that

§ 1101(a)(42)(B) “does not confer automatic refugee status on an individual

                                          3
merely because his or her spouse . . . underwent a forced abortion or sterilization.”

Yu, 568 F.3d at 1332. “Rather, the person who did not physically undergo the

forced procedure, or is not subject to a well-founded fear of one, must establish

actual persecution for resisting a country’s coercive family planning policy, or a

well-founded fear of future persecution for doing so.” Id. at 1333 (quotations

omitted). Thus, even if hiding from authorities to avoid a spouse’s sterilization

amounts to “other resistance,” the alien must still show that he was personally

persecuted because of that resistance. Id. at 1334.

      To qualify for withholding of removal under the INA, an applicant must

show that, if returned to his country of origin, his life or freedom would be

threatened on account of a statutorily-protected ground. INA § 241(b)(3); 8 U.S.C.

§ 1231(b)(3). An applicant can satisfy this burden of proof by a showing that he

either suffered past persecution or that it is more likely than not that he will be

persecuted in the future. See 8 C.F.R. §§ 1208.16(b)(1)-(2). When a petitioner is

unable to meet the standard of proof for asylum, he is generally precluded from

qualifying for withholding of removal. Al Najjar, 257 F.3d at 1292-93.

      We note initially that, even if Chen’s act of hiding from authorities

amounted to “other resistance,” he failed to offer any argument as to how he was

persecuted based on that “other resistance.” While he does argue that he suffered

mental anguish based on his wife’s forced sterilization, that is not based on Chen’s
                                            4
own resistance. Accordingly, Chen has abandoned this issue on appeal. See

Sepulveda, 401 F.3d at 1228 n.2 (“When an appellant fails to offer argument on an

issue, that issue is abandoned”).

      Chen argues that his mental anguish amounted to past persecution; however,

the BIA concluded that Chen did not suffer mental anguish in the first place.

Substantial evidence supports this conclusion. The evidence showed that Chen did

not alter his life after his wife’s forced sterilization, but continued to work for the

Chinese government for nearly two years. Chen did not attempt to leave China

until after he was detained by police for making an utterance in opposition to the

government’s removal of people exercising in the town square, which had nothing

to do with his wife’s forced sterilization. Accordingly, the record does not compel

reversal of the BIA’s conclusion that Chen did not suffer mental anguish. In

addition, Chen’s fear of future persecution was not based on a protected ground

because he testified that he feared imprisonment for being smuggled illegally out

of China. See Yu, 568 F.3d at 1334 n.4. Thus, Chen failed to establish his

eligibility for asylum. As such, it follows that he cannot meet the more rigorous

standard for withholding of removal. See Al Najjar, 257 F.3d at 1292-93. Also,

because Chen did not challenge the IJ’s denial of CAT relief to the BIA, he has not

exhausted his administrative remedies as to this issue and we dismiss this claim for

lack of jurisdiction. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250
                                            5
(11th Cir. 2006).

      PETITION DENIED IN PART, DISMISSED IN PART.




                               6